DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/01/2022 has been entered. Claims 1-5, 7-11, 13, 15 and 17-21 remain pending in the application. Claims 6, 12, 14, 16, and 22 are canceled.
Claims 1-5, 7-11, 13, 15 and 17-21 are examined on the merits.
Election/Restrictions
Claims 12, 14, and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottleneck portion,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does not disclose the claimed subject matters “an air-tight and liquid-tight separating wall is provided between the transfer conduit and the chamber” in claim 11, “a one-way valve arranged to allow air to be delivered from the chamber into the first vial and to prevent air to be delivered from the first vial into the chamber, when the first vial is received in the first vial seat” in claim 13 and “a one-way valve arranged to prevent air to be delivered from the chamber into the second vial and to allow air to be delivered from the second vial into the chamber, when the second vial is received in the second vial seat.” In claim 13. For instance, the drawing submitted 04/30/202 does not disclose the one-way valve arranged anywhere within the device. Also, specification paragraph [0061] illustrating the transfer conduit is configured to provide both air flow pathway and a liquid flow pathway lacks a description of one-way valve and air-tight and liquid-tight separation wall. Although, specification paragraphs [0071]-[0072] describes one-way valve regulating the flow of air, and [0037] describes an air-tight and liquid-tight separation wall that creates dedicated air ducts are directed toward to the embodiment as shown figure 5 which is not an elected species. Furthermore, in the examiner’s view, elected species (embodiment as shown in figures 1-4) only comprises one conduit that creates both air flow pathway and a liquid flow pathway, and the device would not work with one-way valve as described in the pp [0071]-[0072], since the valve would prevent fluid transfer through the conduit. In an effort to compact persecution, the limitations are interpreted as is, and applicant is suggested to clarify the claimed limitations.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  Each Claim 13 and 15 recites "a one-way valve" in lines 1-2, which should read “an one-way valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama (US 20110175347 A1) in view of Radmer (US 20090099547 A1).
Regarding Claim 1, Okiyama discloses a transfer device (fig 14-15, connector 60, main body 2 in connectors 60 and 50 as shown in figures 11-13 are consistent structure,) for transferring a liquid from a first vial to a second vial,
a resilient dome portion (figure 14, ovoid dropper 61) configured to create an air flow when activated by compression and re-expansion ([0130], "the dropper 61 is compressed, and thus air can be injected into the vial" and “pressing force is released, the dropper 61 is restored, and thus air is drawn into the dropper 61”); and
a support body (figure 12, main body 2) tightly supporting said dome portion to form a chamber (figure 13, inner space 16a) comprising air for the air flow ([0123] “air in the dropper 51 is expelled into the inner space 16a”), wherein
the support body comprises a first vial seat (figure 12, connecting portion 3) a second vial seat (figure 12, connecting portion 4) and a transfer conduit (figure 12, flow channels 44), wherein
the first vial seat is arranged to receive the drug solution bag (figures 1 and 12, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3);
the second vial seat is arranged to receive the second vial (figures 12, vial 20);
and,
when the first vial is received in the first vial seat and the second vial is received in the second vial seat (referring figure 12, connection portion 40 of drug solution bag 10 is coupled to the connecting portion 3 and the vial 20 is coupled to the connection portion 4),
the transfer conduit is arranged to establish a fluid connection between the drug solution bag and the second vial ([0123] second flow channel establishes a fluid connection between the drug solution bag and the vial as indicated "g").
on activation of the dome portion ([0123] dropper 51 or 61 is compressed), air is delivered into the drug solution bag by the air flow ([0117]-[0118] air in the dropper 51 or 61 is flows in the direction of arrow “e”, injected into the drug solution bag as indicated arrow “g” through vial 20), creating a pressure rise in the drug solution bag which causes the liquid to transfer from drug solution bag to the second vial through the transfer conduit ([0123], once air from the dropper reaches the interior of vial 20, it inherently increases air pressure within the vial and the drug solution in the vial 20 flows out toward the drug solution bag 10 as indicated by arrow “g”).
Okiyama does not disclose first vial seat of the support body is arranged to receive the first vial, instead Okiyama discloses the first vial seat is arranged to receive the drug solution bag (figures 1 and 12, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3 of main body 2).
In the same filed of endeavor, Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the transfer system comprises the first and second port are configured to receive vials in order to mix a dose utilizing two or more vials, which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the connecting portion arranged mating with drug solution bag to the vial seat arranged mating with vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the connection portion which is arranged to receive the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of one known element (connecting portion arranged mating with drug solution bag in Okiyama) with another (vial seat arranged mating with vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 2, Okiyama, as modified by Radmer, discloses the transfer device according to Claim 1.
Okiyama further discloses wherein the transfer conduit comprises end sections (figure 12, tubular portion 25 and needle-like portion 7) and one end section is embodied as puncturing member (figure 12, needle-like portion 7) protruding from the vial seats and arranged to establish flow pathways to and/or from an interior of the drug solution bag (figure 13, tubular portion 25 extended into the drug solution bag 10) through a pierceable cover (referring figure 7, drug solution bag 10 comprises connecting port 40 which comprises pierceable septum 42) and to and/or from an interior of the second vial  (referring figure 13, the needle-like portion 7 protrude into the vial 20 establishing fluid pathway through the flow channel 44 through a pierceable cover of the second vial ([0113] vial 20 comprises the rubber stopper in the mount portion of the vial as shown in figure 10))
Okiyama does not disclose both end sections of the transfer conduit are embodied as puncturing members, instead only one end section of the transfer conduit is embodied as puncturing member.
Radmer teaches the transfer device comprises both end sections of the transfer conduit are embodied as puncturing member (figure 2 and 12, ports 11 and 12 and [0097] coupling parts 11 and 12 may contain any means of providing fluid communication with the inside of the containers such as a hollow needle, spikes and etc).
Radmer discloses both end sections are embodied as puncturing member in order to utilize two or more vials for drug reconstitution which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the tubular portion to puncturing member, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the tubular portion which is arranged to receive the drug solution bag of Okiyama, with the piercing end of Radmer is a simple substitution of  one known element (tubular portion in Okiyama) with another (piercing end) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 3, Okiyama, as modified by Radmer, discloses the transfer device according to Claim 2.
Okiyama discloses wherein one of the members of the transfer conduit (figure 13, tubular portion 25) is arranged to end in, or adjacent to, the pierceable cover of the drug solution bag (figure 7, septum 42) when the drug solution bag is received in the (first vial seat figure 12, connecting portion 3).
Okiyama does not disclose the member is puncturing member.
Radmer teaches the transfer device comprises both members are puncturing member (figures 2 and 12, ports 11 and 12 and [0097] coupling parts 11 and 12 may contain any means of providing fluid communication with the inside of the containers such as a hollow needle, spikes and etc).
Radmer discloses both end sections are embodied as puncturing member in order to utilize two or more vials for drug reconstitution which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the tubular portion to puncturing member, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the tubular portion which is arranged to receive the drug solution bag of Okiyama, with the piercing end of Radmer is a simple substitution of  one known element (tubular portion in Okiyama) with another (piercing end) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 4, Okiyama, as modified by Radmer, teaches the transfer device according to Claim 1.
Okiyama further discloses wherein the support body is arranged such that the first vial seat receives the drug solution bag above (see figure 12, connecting port 40 of drug solution bag 10 is located above) the second vial seat receiving the second vial (figure 12, vial 20) when the dome portion is activated (referring figure 12, vial 20 is located below the drug solution bag when the dropper 51 or 61 is being compressed).
Okiyama does not disclose the first vial seat receives the first vial.
Radmer teaches a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials).
Radmer discloses the first port is arranged to receive the vial container in order to utilize two or more vials for drug reconstitution which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the tubular portion to piercing end, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the tubular portion which is arranged to receive the drug solution bag of Okiyama, with the piercing end of Radmer is a simple substitution of  one known element (tubular portion in Okiyama) with another (piercing end) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 5, Okiyama, as modified by Radmer, teaches the transfer device according to Claim 1.
Okiyama further discloses the transfer device is configured so that activation of the dome portion by compression of the dome portion causes air to be delivered into the first vial by the air flow (referring figure 12 and [0117] air in the dropper 51 or 61 is flows in the direction of arrow “e” to the vial 20 and then injected into the drug solution bag 10 in the direction of arrow “g”), and activation of the dome portion by re-expansion of the dome portion ([0118] dropper 51 or 61 is released) causes the liquid to be drawn from the first vial and to be delivered through the transfer conduit to the second vial and causes air to be drawn from the second vial and delivered to the chamber ([0118] “The restoration of the bellows portion 52 causes air in the vial 20 to flow into the bellows portion 52” Since the vial 20 and the drug solution bag 10 are fluidically coupled, the air from the drug solution bag 10 inherently transferred into the chamber via the vial 20).
Regarding Claim 7, Okiyama, as modified by Radmer, teaches the transfer device according to Claim 1. 
Okiyama further discloses wherein the transfer conduit (figure 12, first flow channel 43 and second flow channel 44) comprises a first transfer conduit portion (figure 12, second flow channel 44) and a second transfer conduit portion (figure 12, first flow channel 43), wherein 
the first transfer conduit portion is arranged to create a first air flow pathway (referring figure 12, air flow pathway is created between chamber 16a interior of the drug solution bag 10 through flow pathway 43, indicated by arrow “f” and flow pathway 44, indicated by arrow “g”)  between the interior of the first vial and the chamber for delivering the air from the chamber into the first vial (referring figure 12, the air is delivered from the chamber to the drug solution bag through the air flow pathway as set forth above), when the first vial (figure 12, drug solution bag 10) is received in the first vial seat (figure 12, connecting portion 3); 
 the second transfer conduit portion is arranged to create a second air flow pathway (referring figure 12, air flow pathway formed in conduit 43) between the interior of the second vial (figure 12, vial 20) and the chamber (figure 12, chamber 16a) for drawing the air from the second vial to the chamber, when the second vial is received in the second vial seat (when vial 20 is received in the connector 4); and 
 the first transfer conduit portion together with the second transfer conduit portion are arranged to create a liquid flow pathway between the interior of the first vial and the interior of the second vial for the liquid being transferred from the first vial to the second vial, when the first vial is received in the first vial seat and the second vial is received in the second vial seat ([0120] solvent from drug container bag 10 injected into vial 20 through the pathway 44).
Regarding Claim 8, Okiyama, as modified by Radmer, teaches the transfer device of claim 7.
Okiyama further disclose the device comprising a filter member (figure 12, hydrophobic filter 14) separating the chamber from the transfer conduit, wherein the filter is air-permeable and liquid tight ([0089] “The hydrophobic filter 14 has air permeability and allows air, but not liquid, to pass through. Therefore, it is possible to prevent the drug solution in the vial 20 from flowing into the syringe 30 during withdrawal of the piston 31.”).
Regarding Claim 9, Okiyama, as modified by Radmer, teaches the transfer device of claim 7.
Okiyama further  discloses the chamber (figure 13, inner space 16a) comprises a bottleneck portion (examiner’s annotated figure 12, bottle neck portion) connected to the transfer conduit (figure 12, flow channel 43).
Okiyama does not disclose  the bottleneck portion is dimensioned for a substantially lossless transfer of the liquid from the first vial to the second vial through the transfer conduit. However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus” In this case, Okiyama, as modified by Radmer, teaches all the structure limitation that is required to be providing a substantially lossless transfer of the liquid from the first vial to the second vial through the transfer conduit, such as a chamber comprising a bottle neck portion which is connected to the transfer conduit (referring figure 13, the inner space 16a is connected to the flow channel 44 via flow channel 43 and facilitating fluid transfer between the vial 20 and container 40), and the transfer conduit facilitate the liquid transfer between the vial 20 and the container 40 ([0123] “the drug solution in the vial 20 flows out toward the drug solution bag 10 as indicated by arrow "g", through the opening 44a, the second flow channel 44, and the inner spaces 28 of the upright tubular portion 25 and the connecting tubular portion 21.”)

    PNG
    media_image1.png
    733
    955
    media_image1.png
    Greyscale

Regarding Claim 10, Okiyama, as modified by Radmer, teaches the transfer device of claim 7. Okiyama further discloses the first transfer conduit portion and the second transfer conduit portion are aligned (referring figure 12, fluid pathway 43 and 44 are aligned) and positioned on opposite sides of the chamber (referring figure 12, fluid pathway 43 and 44 are located on opposite sides of the chamber 16a).
Regarding Claim 11, Okiyama, as modified by Radmer, teaches the transfer device of claim 1.
Okiyama further discloses an air-tight and liquid-tight separating wall is provided between the transfer conduit and the chamber (examiner’s annotated figure, air-tight and liquid-tight separating wall).
Regarding Claim 17, Okiyama, as modified by Radmer, teaches the transfer device of claim 1.
Okiyama disclose wherein the transfer conduit (figure 12, flow channel 44) connects the drug solution bag (figure 12, 40 of drug solution bag 10) the second vial (figure 12, vial 20), and the chamber (figure 12, inner space 16a) when the drug solution bag is received in the first vial seat (figure 12, connecting portion 3) and the second vial is received in the second vial seat (figure 12, connecting portion 4), such that the fist vial, the second vial and the chamber are in fluid communication (referring figure 12a, vial and the drug bag 10 is in fluid communicating via flow channel 44, and further the chamber is in fluid communication with the vial and the drug bag via flow channel 43).
Okiyama does not disclose first vial is received in the first vial seat. Instead Okiyama discloses the first vial seat is arranged to receive the drug solution bag (figures 1 and 13, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3).
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the transfer system comprises the first and second port in order to mix a dose using lyophilized drug from two or more vials, which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the connecting portion arranged mating with drug solution bag to the vial seat arranged mating with vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the connection portion which is arranged to receive the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of one known element (connecting portion arranged mating with drug solution bag in Okiyama) with another (vial seat arranged mating with vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 18, Okiyama, as modified by Radmer, teaches the transfer device of claim 1.
Okiyama further discloses the transfer conduit directly connects the drug solution bag and the second vial(referring figure 12a, conduit 44 directly couples the first vial and the drug solution bag), when the drug solution bag is received in the first vial seat and the drug solution bag is received in the second vial seat.
Okiyama does not disclose the first vial, instead Okiyama provides the drug solution bag.
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the transfer system comprises the first and second port in order to mix a dose using lyophilized drug from two or more vials, which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the connecting portion arranged mating with drug solution bag to the vial seat arranged mating with vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the connection portion which is arranged to receive the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of  one known element (connecting portion arranged mating with drug solution bag in Okiyama) with another (vial seat arranged mating with vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 20, Okiyama a transfer device system comprising a transfer device according to claim 1 (see rejection as set forth in claim 1), a second vial (figure 12, vial 20). 
Okiyama does not disclose a first vial, instead Okiyama discloses the drug solution bag (figures 1 and 13, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3).
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the two or more vials in order to reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the drug solution bag to the first vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of one known element (drug solution bag in Okiyama) with another (vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 21, Okiyama, as modified by Radmer, teaches the transfer device of claim 20.
Okiyama wherein said first vial comprises a liquid re-hydrating or diluent solution and/or a first liquid medicament component, and/or wherein said second vial (figure 12, vial 20) comprises a powdered agent ([0083] “the drug in powder form contained in the vial 20”) and/or a second liquid medicament component or is initially empty. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama in view of Radmer, and in further view of Mosler et al (WO 2009146088 A1, provided by IDS and hereinafter ‘Mosler’).
Regarding Claim 13, Okiyama, as modified by Radmer, teaches the transfer device of claim 1.
Okiyama does not disclose further comprising a one-way valve arranged to allow air to be delivered from the chamber into the first vial and to prevent air to be delivered from the first vial into the chamber, when the first vial is received in the first vial seat.
In the same filed of endeavor, Mosler teaches the transfer device (figures 6-10, fluid transfer device 200) comprising a one way valve (figure 7b, first check valve 224) arranged to allow air to be delivered from the chamber (chamber within a syringe 215 as shown in figure 9b) into the first vial (figure 9b, first container 213) and to prevent air to be delivered from the first vial into the chamber ([0093] “Fluid conduit (216) opens proximal to the second piercing member distal end (209) and is configured for one-way fluid communication between the ends of the fluid conduits by way of first check valve (224).” and further [0094] “Injecting the gas into device connector (218) in the orientation shown in FIG. 9B provides a positive pressure in first container (213) thereby forcing the fluid therein to be introduced into second container (214) containing media (222). Pressure in the system may be equalized through second vent conduit (219). Second container (214) with media may then be mixed with the fluid in a fashion appropriate to the mixture” The check valve 224 allows the air from the syringe to be delivered to the fist container by forcing the air within the first vial to be introduced into the second container) and to prevent air to be delivered from the first vial into the chamber ([0093]-[0097] and figure 10b, air and fluid from second container 214 is drawn into the chamber of syringe while the air within the first container is prevented to be withdrawn to the syringe since one way check valve 224 does not allow the container 213 to be vented through vent conduit 220), when the first vial (figure 9b, first container 213)  is received in the first vial seat (figure 9b, attachment mean 212)
Mosler provide the first check valve arranged to allow the air from the syringe chamber to be delivered to the first container while prevent the air from the first container to be delivered to the chamber of the syringe in order to facilitate fluid transfer between the first container to the second container by pressure difference generated by syringe under aseptic condition before its administration to a patient ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer, to incorporate the teachings of Mosler and provide the one-way valve which allows air to be delivered from the chamber while prevent air to be delivered from the first vial into the chamber, as taught and suggested by Mosler, for the purpose of transferring fluid between the first and second vials by pressure difference generated from the chamber under aseptic condition.
	Regarding Claim 15, Okiyama, as modified by Radmer, teaches the transfer device of claim 1.
	Okiyama does not disclose a one-way valve arranged to prevent air to be delivered from the chamber into the second vial and to allow air to be delivered from the second vial into the chamber, when the second vial is received in the second vial seat.
	Mosler teaches the transfer device comprising a one-way valve (figure 7b, check valve 226) arranged to prevent air to be delivered from the chamber (figure 9b, chamber within syringe 215) into the second vial (figure 9b second container 214, [0093] “. Fluid conduit (217) is configured for one-way media flow in the direction of connector and away from the second piercing member distal end, via a third check valve (226)” further referring figure 9b, the one way check valve 226 in fluid conduit 217prevent air from the syringe entering second container 214) and to allow air to be delivered from the second vial into the chamber (referring figure 10b and [0093] mixture of fluid and air from the second container 214 is delivered through the check valve 226 and fluid conduit 217).
Mosler provide the first check valve arranged to prevent the air from the syringe chamber to be delivered to the second container while allowing the air from the second container to be delivered to the chamber of the syringe in order to facilitate fluid transfer between the first container to the second container by pressure difference generated by syringe under aseptic condition before its administration to a patient ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer, to incorporate the teachings of Mosler and provide the one-way valve which prevent air to be delivered to the second vial while allowing air to be delivered from the second  vial into the chamber, as taught and suggested by Mosler, for the purpose of transferring fluid between the first and second vials by pressure difference generated from the chamber under aseptic condition.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okiyama in view of Radmer, and in further view of Okiyama (US 20150083950 A1, hereinafter Okiyama’950’).
Regarding Claim 19, Okiyama, as modified by Radmer, discloses the transfer device of claim 1.
Okiyama does not explicitly disclose the dome portion is made of a flexible elastomeric material such as silicone.
In the same field of endeavor, Okiyama’950 teaches  a transfer device (figure 1, connector 1) comprises the dome portion (figure 1, air supplying member 410) is made of a flexible elastomeric material such a silicone ([0168] “air supplying member 410 is dome-shaped” the air supplying member 410 is flexible and material for the air supplying member 410 includes silicone rubber).
Okiyama’950 provides the dome-shaped member is made of flexible material such as silicone rubber in order to elasticity such that the structure can be flattened easily and immediately returns to its initial state when the pressing force is canceled ([0168]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer, to incorporate the teachings of Okiyama’950 and provides the dome portion made out of flexible material such as silicone, as taught and suggested by Okiyama’950, for the purpose of providing elasticity such that the dome portion can be flattened easily and immediately returns to its initial state when the pressing force is removed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charles et al (US 2954769 A) teaches the fluid transfer device comprises a support body forms a chamber for creating air pressure difference and a first and a second fluid conduit portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781